DETAILED ACTION
The papers submitted on 18 January 2022, amending claim 1, are acknowledged.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Metsugi et al. (JP 2012-81595 A).
Metsugi discloses a temperature control device that controls a temperature of a medium circulated through an object via a pipeline (title/abstract), the device comprising: 
a first medium circulating portion 10 that circulates the medium via a first pipeline 15/16; 
a second medium circulating portion 20 that circulates the medium via a second pipeline 25/26; 
a third medium circulating portion 30 that circulates the medium via a third pipeline 35/36; 
a switching portion 40 that switches the medium circulated through the object by selecting any one of the first pipeline 15/16, the second pipeline 25/26 and the third pipeline 35/36; and 

the pipe branches into three branched pipes that communicate with the first medium circulating portion, the second medium circulating portion and the third medium circulating portion, respectively (FIG. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Alternatively, claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Metsugi et al. (JP 2012-81595 A) in view of Tsutsumi (JP 2014-786 A).
Metsugi discloses a temperature control device that controls a temperature of a medium circulated through an object via a pipeline (title/abstract), the device comprising: 
a first medium circulating portion 10 that circulates the medium via a first pipeline 15/16; 
a second medium circulating portion 20 that circulates the medium via a second pipeline 25/26; 
a third medium circulating portion 30 that circulates the medium via a third pipeline 35/36; 
a switching portion 40 that switches the medium circulated through the object by selecting any one of the first pipeline 15/16, the second pipeline 25/26 and the third pipeline 35/36; and 

the pipe branches into three branched pipes that communicate with the first medium circulating portion, the second medium circulating portion and the third medium circulating portion, respectively (FIG. 1).
Metsugi does not appear to explicitly disclose that the medium supply pipe includes a pressure supply, e.g. a pump.
However, Tsutsumi discloses a similar temperature control device (title/abstract; FIG. 3), which includes a medium cooling circuit 28 and single pump 29 which supplies medium/pressure to a branched pipe, the branched pipe communicating with plural cooling units 20A-D (FIG. 3).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the apparatus of Metsugi to include the single pump of Tsutsumi, in order to provide a desired/controlled pressure to each cooling unit and to reduce pressure fluctuations.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Metsugi et al. (JP 2012-81595 A) alone or further in view of Tsutsumi (JP 2014-786 A) as applied to claim 1 above, further in view of Kudamatsu et al. (JP 2017-87441 A).
Metsugi discloses that pressure within the pipelines is controlled so that the medium does not boil (starting at p. 5 line 10).
Metsugi does not appear to explicitly disclose the pressure control portion controls the pressure so as to be not less than a saturated water vapor pressure corresponding to the highest one of temperatures at which the media circulating through the first pipeline, the second pipeline and the third pipeline come to a boil.

At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Metsugi to include the pressure control of Kudamatsu, in order to prevent the circulating medium from vaporizing/boiling and damaging the pumps (Kudamatsu p. 2 second ¶).
Regarding claim 3, Kudamatsu discloses a temperature detection portion is provided that detects the temperatures of the media circulating through the first pipeline, the second pipeline and the third pipeline, and the pressure control portion controls the pressure so as to be not less than a saturated water vapor pressure corresponding to the highest one of temperatures of the media detected by the temperature detection portion (abstract, p. 4 line 3+).
Regarding claim 4, Kudamatsu discloses a calculation portion is provided that repetitively calculates the highest saturated water vapor pressure of saturated water vapor pressures of the media based on the temperatures of the media repetitively detected by the temperature detection portion, and the pressure control portion controls the pressure so as to be not less than the highest saturated water vapor pressure in response to a shift of the highest saturated water vapor pressure calculated by the calculation portion (abstract, p. 4 line 3+).
Regarding claim 5, Metsugi is capable of the circulating with the first medium circulating portion the medium of a first temperature when a molten resin is injected into a metallic mold as the object, circulating with the second medium circulating portion the medium of a second temperature higher than the first temperature when the molten resin in the metallic mold is thermally hardened, and circulating with the third medium circulating portion the medium of a third temperature lower than the first temperature, as claimed (FIG. 1).

6 is rejected under 35 U.S.C. 103 as being unpatentable over Metsugi et al. (JP 2012-81595 A, hereinafter Metsugi-2012) and Kudamatsu et al. (JP 2017-87441 A) alone or in view of Tsutsumi (JP 2014-786 A) as applied to claim 5 above, further in view of Metsugi (JP 2016-30393 A, hereinafter Metsugi-2016).
Metsugi-2012 discloses a medium supply pipe 7 and discharge pipe 8 associated with the inlet and outlet of the circulation pumps 17, 27, 37 (FIG. 1; middle of p. 4), as well as plural bypass valves V5, V6, V7 (FIG. 1; middle of p. 6, and starting at the bottom of p. 7).
Metsugi-2012 does not appear to expressly disclose that the discharge is associated with a bypass valves.
However, Metsugi-2016 discloses a similar temperature control device (title/abstract; FIG 1) which includes a pump associated with an media inlet and outlet, and a bypass pipe, including an on/off valve, and associated with a discharge pipe (FIG. 1; starting at the top of p. 5).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the device of Metsugi-2012 to include the bypass of Metsugi-2016, in order to allow for pressure equalization.
Response to Arguments
Applicant's arguments filed 18 January 2022 have been fully considered but they are not persuasive.
Applicant contends that Metsugi fails to disclose the single pressure supply portion. In particular, because Metsugi discloses three circulation pumps 17, 27, and 37, rather than a single pressure supply portion 70. The Examiner disagrees with Applicant’s narrow interpretation of the claim. The amended claim recites, “a single pressure supply portion” that communicates with the three medium circulating portions via a pressure pipe. The plain an ordinary meaning of the “single pressure supply portion” may be a pump as suggested by Applicant but it can also be interpreted as any medium supply with a flow rate, as flowing liquids .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin A Schiffman whose telephone number is (571)270-7626. The examiner can normally be reached M-F 930a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN A SCHIFFMAN/            Primary Examiner, Art Unit 1742